Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salcedo (20160343948).


    PNG
    media_image1.png
    381
    500
    media_image1.png
    Greyscale

Regarding claim 1, Salcedo teaches an display panel, comprising an organic electroluminescent device (please see fig. 2 above), wherein the organic electroluminescent device comprises an emission layer (par. 24 teaches that MDMO-PPV polymer is a luminescent polymer which “infiltrates” the silica), and the emission layer comprises: a main body, made of mesoporous silica (par. 24 teaches that MDMO-PPV is a luminescent polymer which “infiltrates” the silica); and a dopant (par. 24 teaches that MDMO-PPV is a luminescent polymer), made of an organic small molecule luminescent material, and arranged in the main body (par. 24 teaches the active layer of the OLED is composed of silica infiltrated with MDMO-PPV).
Regarding claim 10, Salcedo teaches an display panel according to claim 1, wherein the display panel is an organic light emitting display panel (par. 24 teaches an OLED).
Regarding claim 11, Salcedo teaches an display panel according to claim 1, wherein no reaction occurs between the main body and the dopant (par 24 teaches that the silica merely houses MDMO-PPV).
Regarding claim 12, Salcedo teaches an method for manufacturing a display panel, wherein the display panel comprises an organic electroluminescent device, the organic electroluminescent device comprises an emission layer, and the manufacturing method comprises a step of molding the emission layer: arranging an organic small molecule luminescent material in a main body material made of mesoporous silica, to form the emission layer (par. 51-62 teaches these process steps to form the structure seen in fig. 2).
Regarding claim 18, Salcedo teaches an display device, comprising a display panel, wherein the display panel comprises an organic electroluminescent device, the organic electroluminescent device comprises an emission layer, and the emission layer comprises a main body made of mesoporous silica and a dopant made of an organic small molecule luminescent material and arranged in the main body (please see rejection for claim 1 above).

Allowable Subject Matter
Claims 2-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALEB E HENRY/Primary Examiner, Art Unit 2894